Case 4:14-cr-00180-MAC-CAN Document 364 Filed 07/14/20 Page 1 of 10 PageID #: 1513




   UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


   UNITED STATES OF AMERICA                          §
                                                     §
   versus                                            §   CRIMINAL ACTION NO. 4:14-CR-180
                                                     §
   ROBERT GILDNER (1)                                §

                                   MEMORANDUM AND ORDER

            Pending before the court is Defendant Robert Gildner’s (“Gildner”) Motion Under 18

   U.S.C. § 3582(c)(1)(A)(i) to Modify His Sentence (#360). United States Probation and Pretrial

   Services (“Probation”) recommends denying the motion.              Having considered the motion,

   Probation’s recommendation, the record, and the applicable law, the court is of the opinion that

   the motion should be denied.

   I.       Background

            Gildner is currently serving a 240-month term of imprisonment, which was imposed after

   he pleaded guilty to Conspiracy to Possess with Intent to Distribute Methamphetamine, in violation

   of 21 U.S.C. § 846. Gildner is housed at the Federal Correctional Institution (“FCI”) Texarkana

   in Texarkana, Texas.1 In his Motion, Gildner identifies the COVID-19 Pandemic in conjunction

   with the fact that he “has a history of suffering from continuous bouts of tuberculosis and he also

   has a hiatal hernia on his esophagus” as the basis for seeking compassionate release.

   II.      Analysis

            On December 21, 2018, the President signed the First Step Act of 2018 into law. See First

   Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. The Act, in part, amended 18 U.S.C.


            1
            As of July 14, 2020, the figures available at www.bop.gov lists 0 inmates and 0 staff members
   at FCI Texarkana as “Confirmed Active Cases” of COVID-19. The figures further indicate 0 inmate
   deaths, 0 staff deaths, 0 inmates recovered, and 1 staff recovered.
Case 4:14-cr-00180-MAC-CAN Document 364 Filed 07/14/20 Page 2 of 10 PageID #: 1514



   § 3582(c), which gives the court discretion, in certain circumstances, to reduce a defendant’s term

   of imprisonment:

          The court, upon motion of the Director of the Bureau of Prisons (“BOP”), or upon
          motion of the defendant after the defendant has fully exhausted all administrative
          rights to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf
          or the lapse of 30 days from the receipt of such a request by the warden of the
          defendant’s facility, whichever is earlier, may reduce the term of imprisonment
          (and may impose a term of probation or supervised release with or without
          conditions that does not exceed the unserved portion of the original term of
          imprisonment), after considering the factors set forth in section 3553(a) to the
          extent that they are applicable, if it finds that extraordinary and compelling reasons
          warrant such a reduction; or the defendant is at least 70 years of age, has served
          at least 30 years in prison, pursuant to a sentence imposed under section 3559(c),
          for the offense or offenses for which the defendant is currently imprisoned, and a
          determination has been made by the Director of the [BOP] that the defendant is not
          a danger to the safety of any other person or the community, as provided under
          section 3142(g); and that such a reduction is consistent with applicable policy
          statements issued by the Sentencing Commission . . . .

   18 U.S.C. § 3582(c)(1)(A). This provision is commonly referred to as “compassionate release.”

          Prior to the First Step Act, only the Director of the BOP could file a motion seeking

   compassionate release. See Tuozzo v. Shartle, No. 13-4897, 2014 WL 806450, at *2 (D.N.J. Feb.

   27, 2014) (denying petitioner’s motion for compassionate release because no motion for his release

   was filed by the BOP); Slate v. United States, No. 5:09-CV-00064, 2009 WL 1073640, at *3

   (S.D.W.Va. Apr. 21, 2009) (“Absent a motion from the BOP, the Court lacks authority to grant

   compassionate release.”). The First Step Act amended § 3582(c) by providing a defendant the

   means to appeal the BOP’s decision not to file a motion for compassionate release on the

   defendant’s behalf. United States v. Cantu, 423 F. Supp. 3d 345, 347 (S.D. Tex. 2019); United

   States v. Bell, No. 3:93-CR-302-M, 2019 WL 1531859, at *1 (N.D. Tex. Apr. 9, 2019). The

   plain language of the statute, however, makes it clear that the court may not grant a defendant’s

   motion for compassionate release unless the defendant has complied with the administrative

                                                    2
Case 4:14-cr-00180-MAC-CAN Document 364 Filed 07/14/20 Page 3 of 10 PageID #: 1515



   exhaustion requirement. 18 U.S.C. § 3582(c)(1)(A); United States v. Alam, 960 F.3d 831, 833

   (6th Cir. 2020) (“Even though [the] exhaustion requirement does not implicate [the court’s]

   subject-matter jurisdiction, it remains a mandatory condition.”); United States v. Raia, 954 F.3d

   594, 597 (3d Cir. 2020) (“[T]he exhaustion requirement . . . presents a glaring roadblock

   foreclosing compassionate release.”). Thus, before seeking relief from the court, a defendant

   must first submit a request to the warden of his facility to move for compassionate release on his

   behalf and then either exhaust his administrative remedies or wait for the lapse of 30 days after

   the warden received the request. 18 U.S.C. § 3582(c)(1)(A); Alam, 960 F.3d at 833-34; Raia,

   954 F.3d at 597.

          Here, Gildner is foreclosed from obtaining relief because he has not submitted a request

   for compassionate release to the warden of the facility where he is housed. Gildner acknowledges

   that he has not exhausted his administrative remedies, and the court is without authority to waive

   the exhaustion of administrative remedies or the 30-day waiting period, as suggested by Gildner.

   See Alam, 960 F.3d at 832 (“[B]ecause this exhaustion requirement serves valuable purposes

   (there is no other way to ensure an orderly processing of applications for early release) and

   because it is mandatory (there is no exception for some compassionate-release requests over

   others), we must enforce it.”); United States v. Garcia, No. CR 2:18-1337, 2020 WL 3000528,

   at *3 (S.D. Tex. June 2, 2020) (“While the Court sympathizes with Defendant’s plight, because

   he has failed to comply with the exhaustion requirements under § 3582, his motion is not ripe for

   review, and the Court is without jurisdiction to grant it.”); United States v. Garcia-Mora, No. CR

   18-00290-01, 2020 WL 2404912, at *2 (W.D. La. May 12, 2020) (“Section 3582(c)(1)(A) does

   not provide [the court] with the equitable authority to excuse [the defendant’s] failure to exhaust


                                                   3
Case 4:14-cr-00180-MAC-CAN Document 364 Filed 07/14/20 Page 4 of 10 PageID #: 1516



   his administrative remedies or to waive the 30-day waiting period.”); United States v. Collins, No.

   CR 04-50170-04, 2020 WL 1929844, at *2 (W.D. La. Apr. 20, 2020); see also Ross v. Blake,

   ___ U.S. ___, 136 S. Ct. 1850, 1857 (2016) (“[J]udge-made exhaustion doctrines . . . remain

   amenable to judge-made exceptions,” whereas “mandatory exhaustion statutes . . . establish

   mandatory exhaustion regimes, foreclosing judicial discretion.”). Accordingly, at this time, the

   court does not have authority to grant the relief Gildner requests. Moreover, even if Gildner had

   complied with the exhaustion requirement before filing the instant motion, nothing in his motion

   indicates that extraordinary and compelling reasons exist to modify his term of imprisonment and

   release him from confinement.

          Congress did not define “extraordinary and compelling.” Rather, it elected to delegate its

   authority to the United States Sentencing Commission (“the Commission”). See 28 U.S.C.

   § 994(t) (“The Commission, in promulgating general policy statements regarding the sentencing

   modification provisions in section 3582(c)(1)(A) of title 18, shall describe what should be

   considered extraordinary and compelling reasons for sentence reduction, including the criteria to

   be applied and a list of specific examples.”); see also U.S. SENTENCING GUIDELINES MANUAL

   § 1B1.13 (U.S. SENTENCING COMM’N 2018) (“USSG”). In Application Note 1 to § 1B1.13 of

   the USSG, the Commission defined “extraordinary and compelling reasons” to include the

   following four categories of circumstances: (i) certain medical conditions of the defendant; (ii)

   the defendant is 65 years or older and meets other requirements; (iii) the defendant’s family has

   specified needs for a caregiver; and (iv) other reasons in the defendant’s case that establish an

   extraordinary and compelling reason. The court must also consider the factors set forth in 18




                                                   4
Case 4:14-cr-00180-MAC-CAN Document 364 Filed 07/14/20 Page 5 of 10 PageID #: 1517



   U.S.C. § 3553(a),2 as applicable, and find that the sentence modification is consistent with the

   policy statements issued by the Commission. 18 U.S.C § 3582(c)(1)(A). The policy statement

   regarding compassionate release requires a determination that “the defendant is not a danger to

   the safety of any other person or to the community.” U.S.S.G. § 1B1.13(2).

           Gildner maintains that he is eligible for compassionate release due to his medical conditions

   and his desire to assist his diabetic mother around the house. According to Probation, he has

   served only 27.7% of his sentence and is ineligible for home confinement. The USSG provides

   that extraordinary and compelling reasons exist regarding a defendant’s medical condition when

   the defendant is “suffering from a terminal illness (i.e., a serious and advanced illness with an end

   of life trajectory)” or when a defendant is “suffering from a serious physical or medical

   condition,” “suffering from a serious functional or cognitive impairment,” or “experiencing

   deteriorating physical or mental health because of the aging process, that substantially diminishes

   the ability of the defendant to provide self-care within the environment of a correctional facility

   and from which he or she is not expected to recover.” U.S.S.G. § 1B1.13 cmt. n.1(A). Gildner,

   age 47, contends that he has a history of suffering from continuous bouts of tuberculosis and that

   he has a hiatal hernia on his esophagus. Gildner’s assertion is not corroborated by any medical

   records. Moreover, the only physical ailment identified in his Presentence Investigation Report



           2
             Section 3553(a) directs courts to consider: the nature and circumstances of the offense and the
   defendant’s history and characteristics; the need to reflect the seriousness of the offense, to promote
   respect for the law, and to provide just punishment for the offense; the need to deter criminal conduct; the
   need to protect the public; the need to provide the defendant with needed educational or vocational training,
   medical care, or other correctional treatment in the most effective manner; the kinds of sentences and
   sentencing ranges established for defendants with similar characteristics under applicable USSG provisions
   and policy statements; any pertinent policy statement of the Commission in effect on the date of sentencing;
   the need to avoid unwarranted disparities among similar defendants; and the need to provide restitution to
   the victim. 18 U.S.C. § 3553(a).

                                                        5
Case 4:14-cr-00180-MAC-CAN Document 364 Filed 07/14/20 Page 6 of 10 PageID #: 1518



   (“PSR”) is sciatic nerve pain apparently stemming from a 2011 motorcycle accident for which he

   receives medication. The PSR also indicates that he needs dentures and has damaged nails on his

   right hand. According to Probation, Gildner currently works in UNICOR Recycling, does not

   have any medical restrictions, and is housed in the general population. According to BOP

   officials, Gildner is listed as a care level II in medical, meaning he is a stable outpatient who

   requires clinical evaluations once every 1 to 6 months, depending on the circumstances. Even if

   Gildner is in fact suffering from the conditions identified in his motion, neither of these medical

   conditions is terminal or substantially diminishes his ability to provide self-care. Hence, Gildner

   has failed to establish that a qualifying medical condition exists that would constitute extraordinary

   and compelling reasons to reduce his sentence.

          Although the USSG acknowledges that extraordinary and compelling reasons may exist

   with respect to a defendant’s family circumstances, it specifies the following qualifying conditions:

   (i) “[t]he death or incapacitation of the caregiver of the defendant’s minor child or minor children”

   or (ii) “[t]he incapacitation of the defendant’s spouse or registered partner when the defendant

   would be the only available caregiver for the spouse or registered partner.” U.S.S.G. § 1B1.13

   cmt. n.1(C)(i)-(ii). Here, Gildner’s contention that his “mother is in need of her son to do many

   things around the house she cannot accomplish herself due to other complications” fails to meet

   the requirements for family circumstances that establish extraordinary and compelling reasons.

   Moreover, according to the PSR, Gildner has a daughter as well as three maternal half-siblings

   who are capable of assisting his mother.

          Although Gildner expresses legitimate concerns regarding COVID-19, he does not establish

   that the BOP cannot manage the outbreak within his correctional facility or that the facility is


                                                     6
Case 4:14-cr-00180-MAC-CAN Document 364 Filed 07/14/20 Page 7 of 10 PageID #: 1519



   specifically unable to treat Gildner, if he were to contract the virus and develop COVID-19

   symptoms, while incarcerated. See Raia, 954 F.3d at 597 (“[T]he mere existence of COVID-19

   in society and the possibility that it may spread to a particular prison alone cannot independently

   justify compassionate release, especially considering BOP’s statutory role, and its extensive and

   professional efforts to curtail the virus’s spread.”); United States v. Vasquez, No. CR

   2:18-1282-S-1, 2020 WL 3000709, at *3 (S.D. Tex. June 2, 2020) (“General concerns about the

   spread of COVID-19 or the mere fear of contracting an illness in prison are insufficient grounds

   to establish the extraordinary and compelling reasons necessary to reduce a sentence.” (quoting

   United States v. Koons, No. 16-214-05, 2020 WL 1940570, at *5 (W.D. La. Apr. 21, 2020)));

   United States v. Clark, No. CR 17-85-SDD-RLB, 2020 WL 1557397, at *5 (M.D. La. Apr. 1,

   2020) (finding the defendant had failed to present extraordinary and compelling reasons to modify

   his prison sentence because he “does not meet any of the criteria set forth by the statute” and he

   “cites no authority for the proposition that the fear of contracting a communicable disease warrants

   a sentence modification”). Gildner has failed to establish that a qualifying medical condition or

   other reasons exist that would constitute extraordinary and compelling reasons to reduce his

   sentence to home confinement.

          In addition, compassionate release is not warranted in light of the nature and circumstances

   of Gildner’s offense of conviction involving his serving as a manager/supervisor of a criminal

   organization that distributed 1.5 kilograms or more of methamphetamine (actual) and other factors.

   See 18 U.S.C. § 3582(c)(1)(A) (requiring courts to consider the § 3553(a) factors before granting

   compassionate release). Gildner supplied coconspirators across Collin County, Grayson County,

   and Fannin County, Texas, with distributable amounts of methamphetamine acquired from various


                                                    7
Case 4:14-cr-00180-MAC-CAN Document 364 Filed 07/14/20 Page 8 of 10 PageID #: 1520



   sources for several years. Gildner used his residence as a stash house and distribution point,

   employing couriers who lived on the property to deliver narcotics and collect drug proceeds. The

   execution of search warrants resulted in the seizure of methamphetamine and marijuana from his

   residence and other structures on the property. Gildner also has a significant criminal history,

   including prior convictions for driving while intoxicated, possession of marijuana, possession of

   a controlled substance (methamphetamine) (2), evading arrest with a vehicle, driving with a

   suspended license, and evading arrest. He failed to comply with previous terms of probation,

   received an other-than-honorable discharge from the Marine Corps, and has a history of daily

   substance abuse. Gildner contends that he will be confined in the home of his daughter if he is

   released—the daughter who resided on the same property and advised Probation that she was not

   aware that her father abused drugs until after his first arrest and was under the impression he no

   longer used drugs at the time of his offense of conviction, when he actually used at least 1 gram

   of methamphetamine daily. Therefore, the court cannot conclude that she could be relied upon

   to keep his activities in check and that he would not pose a danger to any other person or to the

   community, if released.

          Moreover, the BOP has instituted a comprehensive management approach that includes

   screening, testing, appropriate treatment, prevention, education, and infection control measures

   in response to COVID-19. In response to a directive from the United States Attorney General in

   March 2020, the BOP immediately began reviewing all inmates who have COVID-19 risk factors,

   as described by the Centers for Disease Control and Prevention, for the purpose of determining

   which inmates are suitable for placement on home confinement. See Collins, 2020 WL 1929844,

   at *3. The BOP notes that inmates need not apply to be considered for home confinement, as this


                                                   8
Case 4:14-cr-00180-MAC-CAN Document 364 Filed 07/14/20 Page 9 of 10 PageID #: 1521



   is being done automatically by case management staff. To date, the BOP has placed 6,852 inmates

   on home confinement.

          In his Memorandum to the BOP dated March 26, 2020, Attorney General Barr

   acknowledges that the Department of Justice (“DOJ”) has an obligation to protect both BOP

   personnel and inmates. He also notes that the DOJ has the responsibility of protecting the public,

   meaning that “we cannot take any risk of transferring inmates to home confinement that will

   contribute to the spread of COVID-19 or put the public at risk in other ways.” The Attorney

   General issued a subsequent Memorandum to the BOP on April 3, 2020, in which he emphasizes

   that police officers protecting the public face an increased risk from COVID-19 and cannot avoid

   exposure to the virus, with their numbers dwindling as officers who contract the virus become ill

   or die or need to recover or quarantine to avoid spreading the disease. Accordingly, he cautions:

          The last thing our massively over-burdened police forces need right now is the
          indiscriminate release of thousands of prisoners onto the streets without any
          verification that those prisoners will follow the laws when they are released, that
          they have a safe place to go where they will not be mingling with their old criminal
          associates, and that they will not return to their old ways as soon as they walk
          through the prison gates.

   As the court noted in United States v. Preston, “[t]he best predictor of how [Defendant] will

   behave if he were to be released is how he behaved in the past, and his track record is a poor

   one.” No. 3:18-CR-307-K, 2020 WL 1819888, at *4 (N.D. Tex. Apr. 11, 2020) (quoting United

   States v. Martin, No. PWG-19-140-13, 2020 WL 1274857, at *3 (D. Md. Mar. 17, 2020)). Here,

   Gildner’s track record is similarly a poor one.

          In short, Gildner has failed to satisfy his burden of showing the necessary circumstances

   to warrant relief under the statutory framework to which the court must adhere. See Koons, 2020

   WL 1940570, at *4-5 (stressing that “the rampant spread of the coronavirus and the conditions

                                                     9
Case 4:14-cr-00180-MAC-CAN Document 364 Filed 07/14/20 Page 10 of 10 PageID #: 1522



   of confinement in jail, alone, are not sufficient grounds to justify a finding of extraordinary and

   compelling circumstances”). As the court observed in Koons, rejecting the notion that it has

   “carte blanche” authority to release whomever it chooses, “[t]he Court cannot release every

   prisoner at risk of contracting COVID-19 because the Court would then be obligated to release

   every prisoner.” Id.

   III.   Conclusion

          Consistent with the foregoing analysis, Gildner’s Motion Under 18 U.S.C.

   § 3582(c)(1)(A)(i) to Modify His Sentence (#360) is DENIED.


          SIGNED at Beaumont, Texas, this 14th day of July, 2020.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE




                                                   10
